TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00653-CR



                                    Frank Mosqueda, Appellant

                                                  v.

                                    The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
         NO. D-1-DC-11-100117, HONORABLE MIKE DENTON, JUDGE PRESIDING



                              MEMORANDUM OPINION

PER CURIAM

                  Appellant Frank Mosqueda filed his notice of appeal on October 1, 2012, and his

brief was due February 11, 2013. This Court notified appellant’s counsel on March 7, 2013 that his

brief was overdue and requested a response by March 18, 2013. To date, appellant’s brief has not

been filed and appellant’s appointed counsel, Steven Thomas Weber, has not responded to this

Court’s notice.

                  The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether he is indigent, and whether his appointed counsel

has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. See id. A record from this hearing, including copies of all findings
and orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk of this

Court for filing as a supplemental record no later than May 10, 2013. See Tex. R. App. P. 38.8(b)(3).




Before Justices Puryear, Pemberton and Rose

Abated

Filed: April 10, 2013

Do Not Publish




                                                 2